Citation Nr: 0209591	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  94-26 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for multiple system disease 
due to immune deficiency as a result of exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to April 
1947.

In September 1992, the Regional Office (RO) denied the 
veteran's claim for service connection for multiple system 
disease due to immune deficiency as a result of exposure to 
ionizing radiation.  He was notified of this decision and of 
his right to appeal by a letter dated later that month, but a 
timely appeal was not filed.  He subsequently sought to 
reopen the claim.  By letter dated in April 1994, the RO 
informed the veteran that his claim for service connection 
for multiple system disease due to immune deficiency caused 
by radiation exposure was denied since new and material 
evidence it had requested in a letter of January 1994 had not 
been furnished.  

When this case was previously before the Board in March 1997, 
it was denied on the basis that a causal relationship between 
the veteran's multiple system disease due to immune 
deficiency was not related to service, including any 
radiation exposure therein.  The veteran appealed this 
determination to the United States Court of Appeals for 
Veterans Claims (Court) which, by Order dated February 2, 
1999, vacated the Board's decision and remanded the matter.  
In a decision dated in October 1999, the Board found that the 
evidence submitted by the veteran was new and material and 
reopened the claim.  In addition, the Board concluded that 
the claim was well grounded, and remanded it to the RO for 
additional development.  As the requested development has 
been accomplished, the case is again before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  The Defense Threat Reduction Agency (DTRA) determined 
that the internal and external dose assessments were 0.0 rem.

2.  Multiple system disease due to immune deficiency was not 
present during service or for many years after service, and 
has not been etiologically related to service, to include due 
to exposure to ionizing radiation in service.


CONCLUSION OF LAW

Multiple system disease due to immune deficiency was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.311 (2001); 38 C.F.R. § 3.309 (as 
amended by 67 Fed. Reg. 3612 - 3616 (January 25, 2002)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  Rating decisions apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case, and 
supplemental statements of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  The 
correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the correspondence clearly satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and private medical records.  The 
veteran has not indicated that there is any additional 
evidence that could be obtained.  Additionally, the record 
contains private and VA clinical opinions as to the etiology 
of the disability at issue.  Accordingly, the Board finds 
that all information and evidence have been developed to the 
extent possible and that no prejudice will result to the 
veteran by the Board's consideration of this matter.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

The record discloses that the veteran's service medical 
records are unavailable.  In cases such as these, the VA has 
a heightened duty to explain its findings and conclusions and 
to consider carefully the benefit of the doubt rule.  Pruitt 
v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The Board's analysis of the 
veteran's claim was undertaken with this duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  However, in 
light of the extensive evidence of record, which includes 
statements from several of the veteran's private doctors, and 
radiation dose assessments from the Defense Threat Reduction 
Agency, the Board finds that the evidence of record provides 
a sufficient basis on which the claim may be adjudicated.  
Accordingly, another attempt to procure the service medical 
records is not necessary.

The veteran asserts that he developed multi-system disease 
due to immune deficiency as a result of his exposure to 
ionizing radiation when he served in Hiroshima following the 
detonation of the atomic bomb.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Certain diseases are also statutorily presumed to have been 
incurred in service by radiation-exposed veterans; however, 
multi-system disease due to immune deficiency is not one of 
those diseases.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(d) (as 
amended y 67 Fed. Reg. 3612 - 3616 (January 25, 2002)).  
Nevertheless, if the veteran can show that he was a 
"radiation-exposed veteran" who subsequently developed a 
radiogenic disease, and such disease first became manifest 
within the period specified in 38 C.F.R. § 3.311(b)(5), the 
claim will be referred to the Under Secretary for Benefits 
for consideration of whether sound scientific and medical 
evidence supports the conclusion it is at least as likely as 
not that the veteran's disease resulted from exposure to 
radiation in service.  The Under Secretary for Benefits may 
request an advisory medical opinion from the Under Secretary 
for Health.  38 C.F.R. § 3.311(b) and (c).  The term 
radiogenic disease includes skin cancer.  38 C.F.R. 
§ 3.311(b)(2).  

Pursuant to the provisions in 38 C.F.R. § 3.311(e), several 
factors must be considered in determining whether a veteran's 
disease resulted from exposure to ionizing radiation in 
service, to include: 1) the probable dose, in terms of dose 
type, rate and duration as a factor in inducing the disease; 
2) the relative sensitivity of the involved tissue to 
induction, by ionizing radiation, of the specific pathology; 
3) the veteran's gender and pertinent family history; 4) the 
veteran's age at time of exposure; 5) the time-lapse between 
exposure and onset of the disease; and 6) the extent to which 
exposure to radiation, or other carcinogens, outside of 
service may have contributed to development of the disease.  

During the pendency of this appeal, the Secretary amended 
38 C.F.R. § 3.309(d) relating to presumptive diseases 
attributable to radiation risk.  The amendments became 
effective March 26, 2002.  67 Fed. Reg. 3,612 3,616 (Mar. 26, 
2002) (to be codified at 38 C.F.R. § 3.309(d)).  The 
amendments adds cancers of the bone, cancer of the brain, 
cancer of the colon, cancer of the lung, and cancer of the 
ovary to the list of diseases which may be presumptively 
service connected, and amends the definition of the term 
"radiation-risk activity" to include the veteran's presence 
at certain other locations.  See 67 Fed. Reg. 3,612 3,616 
(Mar. 26, 2002).

Service connection can be established on a direct basis under 
the provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Applicable 
regulation also provides if a claim is based on a disease 
other than one of those listed in paragraphs (b)(2) or (b)(3) 
of this Section 3.311, VA shall nevertheless consider the 
claim under the provisions of this section provided that the 
claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  However, the benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

The evidence in support of the veteran's claim consists of 
his statements, including his testimony at a hearing at the 
RO in July 1995, an October 1996 letter from the Radiation 
Effects Research Foundation, a March 2001 statement from C.N. 
Bash, M.D. and various statements from his private physician.  

In July 1984, W.J. Rea, M.D. reported that it was 
"possible" that the veteran's problems were caused by 
radiation, but that he could not be sure.  In April 1987, Dr. 
Rea wrote that the veteran had to avoid all chemicals, live 
in a chemically free house, eat organic foods and take 
vitamins to keep his immune system from further 
deteriorating.  He added that the veteran had not informed 
him of his exposure to radiation in Japan until February 
1984.  He commented that he felt that the veteran's exposure 
to radiation in Hiroshima was in all probability the initial 
cause of his illness and that the exposure to formaldehyde 
aggravated the preexisting condition.  Dr. Rea related in 
February 1998 that it was his opinion that the veteran had 
significant radiation exposure while it service and that this 
would have had a significant effect on his immune system.  

In February 2000, Dr. Rea reported that the veteran had a 
long history of multi-organ system damage with symptoms such 
as headaches, fatigue, weight loss, insomnia, arrhythmia, 
cold extremities, myalgia, burning of the eyes, frequent sore 
throats, irritability, depression and blurred vision.  He 
noted that the veteran's medical history revealed exposure to 
ionized radiation during the Hiroshima bombing.  A physical 
examination revealed small dermatological tumors at the left 
scapular area.  Dr. Rea indicated that the veteran had 
elevated CEA (carcinoembryonic antigen), which is a marker 
for cancer.  He stated that genetic mutation and alteration 
secondary to radiation resulting in increased malignancy 
incidence has been scientifically proven.  He concluded that 
with the data collected from the diagnostic work-up, the 
veteran's medical history and physical examination, the 
veteran had a significant exposure to radiation and this 
resulted in multi-organ system dysfunction, exposure 
affecting his immune system.

In March 1989, another private physician stated that 
excessive radiation exposure can cause a breakdown in the 
immune system.  

A letter dated in October 1996 from the Radiation Effects 
Research Foundation is of record.  It was reported that 
ionizing radiation was known to lower the immune system 
function of irradiated people.  

In a letter dated in March 2001, Dr. Bash noted that he had 
reviewed the veteran's pertinent medical and other records, 
including a copy of the claims folder, the post-service 
medical record, statements from physicians, an interview with 
the veteran in February 2001, some private medical records 
and a review of the medical literature.  He concluded that 
the veteran's multi-organ system damage was caused by his 
wartime exposure to uranium because he had high uranium 
values and he did not have a history of exposure to uranium 
outside his military service.  He noted that the opinion of 
the VA was predicated on the dose estimate provided by the 
Defense Nuclear Agency (DNA, now known as the DTRA).  Dr. 
Bash indicated that the DNA had estimated that the veteran 
was exposed to a dose of less than 1 REM/rad.  He believed 
that the DNA's estimate was based on flawed conclusions.  In 
this regard, he stated that he did not think the DNA's 
estimate was based on the worst case assumption, and he 
specifically disagreed with the estimate of 1 REM/rad for the 
veteran.  He indicated that tests of local soil, air and 
water radiation levels in Japan several days after the 
arrival of United States troops were the bases for the DNA 
estimate.  He opined that the dose calculations were 
temporally not accurate because the dose information did not 
correlate to the actual dates the troops were exposed.  Dr. 
Bash further indicated that the DNA document assumed that the 
troops were only exposed to radiation for an eight-hour 
workday.  He stated that the DNA could not document the 
locations of the troops over a typical 24-hour period and 
that, therefore, a more accurate estimate would be to assume 
that they were exposed for a 24-hour day.  This, he stated, 
would triple the dose to at least three rem.

Dr. Bash observed that the DNA assumed that the troops did 
not consume any of the local water, and this would have been 
highly radioactive.  He reported, based on an interview with 
him, that the veteran stated that he drank water from local 
sources while in Hiroshima since no special water was 
provided.  In light of his assumptions, Dr. Bash estimated 
that the troops in the Hiroshima area likely had doses closer 
to the 5-10 REM/rad (0.5-1 Gray) level based on the length of 
time of exposure to radiation and the consumption of 
contaminated local water.  

Dr. Bash also referred to a private laboratory test that 
showed that the veteran had a urine level of uranium of 20 
mg/L level.  He commented that the medical literature 
supports the statement that a high level of urine uranium, 
such as that found in the veteran, indicates that there has 
been high levels of radiation exposure in the past.  He 
concluded that the test meant that the veteran likely 
received a significant dose during his wartime experience 
since he was still excreting a high level of radiation-
containing urine several decades after his tour in Japan.

Dr. Bash further pointed out that the VA examiner conceded 
that exposure to ionizing radiation can affect the immune 
system.  He disagreed with her "dose, and the time course of 
the affects she states, based on the National Institutes of 
Health (NIH) multi-national life-span study..."  He stated 
that the NIH study indicated that changes to the immune 
system can occur several decades after exposure in patients 
with what was previously thought to be relatively low 
radiation doses (1 REM/rad).  He asserted that the VA 
physician erroneously quoted the literature as stating that 
the threshold for radiation effects only occur both 
immediately after exposure and at higher doses.  

In sum, Dr. Bash concluded that it was his opinion that the 
veteran's multi-system dysfunction was due to his exposure in 
service to abnormally high levels of uranium because of his 
current high urine values and his negative history of other 
potential sources of uranium exposure.  He stated that the 
veteran's excessive uranium had likely been stored in his 
bones, which were in close proximity to the immune system.  
He added that the proximity of the excess radiation to the 
immune system, over the long term, likely accounted for the 
veteran's multi-system failure.

The evidence against the veteran's claim consists of dose 
estimates from the DNA and the DTRA, the report of a VA 
examination conducted in September 2000, opinions from the 
Chief Public Health and Environmental Hazards Officer and 
statements from the Director of VA Compensation and Pension 
Service.  

In a January 1990 letter to the veteran, the DNA noted that a 
scientific dose reconstruction titled Radiation Dose 
Reconstruction U.S. Occupation Forces in Hiroshima and 
Nagasaki, Japan, 1945-1946 had determined that the maximum 
possible radiation dose that might have been received by any 
individual who was at either Hiroshima or Nagasaki for the 
full duration of the American occupation.  Using all possible 
"worst case" assumptions, the maximum possible dose any 
individual serviceman might have received from external 
radiation, inhalation and ingestion was less than one rem.  
It was further reported that this did not mean that any 
individual approached that level of exposure.  The letter 
added that it was probable that the great majority of 
servicemen assigned to the Hiroshima and Nagasaki occupation 
received no radiation exposure whatsoever, and that the 
highest dose received by anyone was a few tens of millirem.  

In a November 1995 letter to the RO, the DNA reported that a 
review of service records verified that the veteran was 
present in the VA-defined Hiroshima area during the period 
from October 7, 1945 through November 22, 1945.  The letter 
then reaffirmed the dose estimate in the January 1990 letter 
to the veteran.

In February 1996, the Assistant Chief Medical Director for 
Public Health and Environmental Hazards noted that the DNA 
had estimated that the veteran was exposed to a dose of 
ionizing radiation during military service of less than one 
rem.  She noted that the CIRRPC Scientific Panel Report 
Number 6, 1988, did not provide screening doses for immune 
deficiency/multiple chemical sensitivity.  She stated that 
impairment of the immune system by ionizing radiation was an 
example of a deterministic effect, which is considered to 
have a threshold and for most healthy individuals the 
probability of causing harm would be close to zero at doses 
of less than 10 rem.  The physician reported that various 
changes related to immunologic function had been found after 
exposure to ionizing radiation, but the doses studied were 
typically higher than that reported for the veteran.  She 
also indicated that restoration of immune function was 
generally inversely related to dose.  She further commented 
that multiple chemical sensitivity was a subject of 
continuing controversy and was not currently recognized as a 
bona fide medical diagnosis by her office.  In light of the 
above, the physician concluded that it was unlikely that the 
veteran's illness could be attributed to exposure to ionizing 
radiation during service.

Based thereon, the VA Compensation and Pension Service 
Director concluded the following month that there was no 
reasonable possibility that the veteran's disability was the 
result of exposure to ionizing radiation during service.

The veteran was afforded an examination by the VA in 
September 2000.  He related that he was sent to Hiroshima 
approximately two to three months after the bomb was 
detonated, and that he stayed for about two days.  He 
reported that he was healthy and had no untoward effects of 
the experience until 1979 when he moved into a new office 
building.  He stated that formaldehyde was present and he 
began to experience symptoms including dizziness, headaches, 
nausea and memory loss.  The physician noted that the claims 
folder was reviewed.  Following the examination, the 
assessment was sensitivity to multiple chemicals, by history.  
The examiner commented that the veteran had a dose of 
radiation equal to or less than one rem, and that this was a 
very low dose.  She noted that it was clear that exposure to 
ionizing radiation can affect the immune system, and that in 
nearly all instances this was due to a depression in the 
immune system response due to radiosensitivity of the 
lymphocytes.  However, this occurred after doses of at least 
two to four rads, and was recognized soon after exposure.  
She further noted that immune disease that develops during a 
time period that is markedly delayed from the original 
exposure to a very low level of ionizing radiation is not 
recognized in the literature.  The doctor added that there 
was no precedent for radiation exposure causing multiple 
chemical sensitivity.  She opined, therefore, that it was 
unlikely that there existed a causal relationship between the 
veteran's multiple system disease and his exposure to 
ionizing radiation in service.

In March 2002, the DTRA provided another dose assessment for 
the veteran.  It was noted that the veteran arrived at Hiro 
on October 7, 1945 and remained at that location until 
November 22, 1945.  The report indicated that the veteran had 
provided a statement indicating that while he was in Hiro, he 
visited Hiroshima twice over a period of two days, and stated 
that he spent the entire time in that city within an 8-10 
block radius of ground zero during both days.  The veteran 
further noted that he went inside the only building left 
standing during ground zero on several occasions.  The DTRA 
stated that the veteran's only source of potential radiation 
exposure was from neutron-induced radionuclides and fallout 
from the Hiroshima detonation.  It was noted that by the time 
he arrived at Hiro in early October, the radiation intensity 
beyond a few hundred yards of ground zero had decayed to well 
below 0.1 mR/hr.  The external dose assessment was 0.0 rem.  
The internal dose assessment was also 0.0 rem.

Following the revised dose assessment from DTRA, in April 
2002, the veteran's file was again referred to the Chief 
Public Health and Environmental Hazards Officer.  It was 
reiterated that it was unlikely that the veteran's disorder 
diagnosed as multiple system disease due to immune deficiency 
could be attributed to exposure to ionizing radiation in 
service.

Based thereon, the VA Compensation and Pension Service 
director concluded that same month that there was no 
reasonable possibility that the veteran's disability was the 
result of exposure to ionizing radiation during service.

In regard to whether the evidence supports service connection 
on a direct, nonpresumptive, basis under 38 C.F.R. § 3.303, 
the evidence fails to show any symptoms associated with 
multi-system disease due to immune deficiency for many years 
after service.  

Additionally, there exists no competent medical evidence 
relating the post service multi-system disease due to immune 
deficiency to service, on a nonpresumptive basis, as 
contemplated by 38 C.F.R. § 3.303(d).  

After a review of all the evidence of record, the Board 
concludes that the preponderance of the evidence does not 
demonstrate that the veteran's multi-system disease due to 
immune deficiency is the result of exposure to ionizing 
radiation during service.  The exposure to ionizing radiation 
during service was calculated as 0.0 rem and VA's Chief 
Public Health and Environmental Hazards Officer determined 
that it was unlikely that the veteran's disease is due to 
exposure to ionizing radiation in service.  

In this regard, the Board notes that 38 C.F.R. § 3.311 sets 
forth a procedure for adjudicating claims based on exposure 
to ionizing radiation.  The VA complied with that procedure 
and obtained the dose estimate and an opinion from the Under 
Secretary for Health.  There is no provision in the pertinent 
regulation for the VA to question or dispute the dose 
estimate provided by the Department of Defense.  It is noted 
that the dose estimate was prepared based on a review of his 
unit assignments.  

The Board acknowledges that Dr. Bash has disputed the dose 
assessment.  Initially, it is noted that he was assuming that 
the dose assessment was less than 1 rem.  In fact, 
subsequently, the DTRA concluded that the dose assessment was 
0.0 rem.  The fact remains that the dose assessment provided 
by Dr. Bash is based purely on speculation.  In contrast, the 
dose assessment of the DTRA is predicated on the veteran's 
actual presence in Hiroshima.  The Board finds, therefore, 
that the conclusions of Dr. Bash are unreliable since they 
are based on erroneous assumptions.  Similarly, the opinions 
of the veteran's private physician, Dr. Rea, are not based on 
any dose assessments.  The Court has addressed the question 
of the weight to be accorded to medical opinions of the 
claimant's treating physician.  In Guerrieri v. Brown, 4 Vet. 
App. 467 (1993), the Court specifically declined to adopt the 
"treating physician" rule.  In Schisler v. Heckler, 787 F.2d. 
76, 81 (2nd Cir. 1986), the United States Court of Appeals 
for the Second Circuit promulgated the rule as follows:

[The] treating source's opinion on the 
subject of medical disability, i.e., 
diagnosis and nature and degree of 
impairment, is (i) binding on the 
factfinder unless contradicted by 
substantial evidence; and (ii) entitled 
to some extra weight, ...although 
resolution of genuine conflicts between 
the opinion of the physician, with its 
extra weight, and any substantial 
evidence to the contrary remains the 
responsibility of the fact-finder.

The rule was adopted for the Social Security system to 
resolve conflicting medical evidence.  However, in refusing 
to invoke the rule for the VA adjudication system, the Court 
held that the Board "must articulate the reasons or bases for 
accepting or rejecting the medical opinions of treating 
physicians and  psychologists for the weight it ascribes to 
the evidence.  Guerrieri, at 472.  In White v. Prinicipi, No. 
00-7130 (Fed. Cir. March 27, 2001), the United States Court 
of Appeals for the Federal Circuit upheld the determination 
of the Court that failed to adopt the "treating physician" 
rule.  The Board notes that the opinions of the VA examiner 
in September 2000, and of the Chief Public Health and 
Environmental Hazards Officer were predicated on a review of 
the claims folder and the appropriate dose assessment.  
Accordingly, they are of greater probative value than the 
opinions furnished on behalf of the veteran.  The Board 
concludes, therefore, that the preponderance of the evidence 
is against the claim for service connection for multiple 
system disease due to immune deficiency as a result of 
exposure to ionizing radiation.


ORDER

Service connection for multiple system disease due to immune 
deficiency as a result of exposure to ionizing radiation is 
denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

